Citation Nr: 0014349	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  96-00 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by pain of the right wrist.

2.  Entitlement to service connection for a disability 
manifested by pain of the left wrist.  

3.  Entitlement to service connection for a disability 
manifested by pain of the left ankle.  

4. Entitlement to service connection for a disability 
manifested by pain of the right ankle.  

5. Entitlement to service connection for a disability 
manifested by pain of the right knee.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1974 to November 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for 
bilateral tinea pedis and joint pain of the ankles, wrists, 
and right knee.  The veteran timely filed a notice of 
disagreement and a substantive appeal regarding these 
determinations, and requested a hearing at the RO; such was 
afforded him in May 1997.  

The veteran's claim was first presented to the Board in April 
1998, at which time the present issue was remanded for 
additional development.  It was returned to the Board in May 
1999, at which time it was again remanded.  It has now been 
returned to the Board.  


FINDINGS OF FACT

1.  The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.  

2.  Affirmative evidence has been presented that the 
veteran's joint pain of the ankles, wrists, and right knee 
existed prior to his military service in Southwest Asia.  

3.  The veteran has not presented evidence of a current 
disability characterized by joint pain of the right wrist for 
which service connection may be awarded.  

4.  The veteran had pre-existing fracture of the left wrist 
at the time he entered active military service.  

5.  The veteran's pre-existing disability of the left wrist 
did not increase in severity during active military service.  

6.  The veteran has not presented evidence of a current 
disability characterized by joint pain of the left ankle for 
which service connection may be awarded.  

7.  The veteran has not presented evidence of a current 
disability characterized by joint pain of the right ankle for 
which service connection may be awarded.  

8.  Evidence has not been presented of a medical nexus 
between any in-service disease or injury and a current 
disability of the right knee.  



CONCLUSIONS OF LAW

1.  Service connection is not warranted for a disability of 
the right wrist characterized by joint pain.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1117, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.317 (1999).  

2.  Service connection is not warranted for a disability of 
the left wrist characterized by joint pain.  38 U.S.C.A. 
§§ 1110, 1111, 1112, 1113, 1117, 1153, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 
3.317 (1999).  

3.  Service connection is not warranted for a disability of 
the left ankle characterized by joint pain.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1117, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.317 (1999).  

4.  Service connection is not warranted for a disability of 
the right ankle characterized by joint pain.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1117, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.317 (1999).  

5.  Service connection is not warranted for a disability of 
the right knee characterized by joint pain.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1117, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.317 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran was afforded a service entrance medical 
examination in April 1974.  He reported a history of a left 
wrist fracture incurred at age 14, with no sequela.  No 
current disabilities of the left wrist, or any other joint, 
were noted upon objective examination, and he was accepted as 
fit for service.  

In May 1975, the veteran injured his right ankle playing 
baseball.  Evaluation revealed a large amount of edema, and 
significant pain.  A right ankle sprain was diagnosed, and 
ice therapy, rest, and medication were afforded him.  His 
right ankle was also placed in a cast.  

In September 1977, the veteran reported a history of "weak 
ankles," and sought documentation for special flight deck 
gear.  Upon objective examination, his ankles were within 
normal limits, and no special equipment was issued.   

The veteran's right knee was injured in March 1979 while 
playing sports.  Objective examination revealed his patella 
to be intact, and range of motion was good.  He had edema and 
redness of the right leg, and a tibia tuberosity strain was 
diagnosed.  He was told to ice the affected area and rest.  

The veteran was afforded a service separation medical 
examination in September 1994.  At that time, he reported a 
history of "swollen or painful joints," and "various 
arthralgia - requiring OTC meds" was noted.  Objectively, no 
joint disabilities were noted, and he was cleared for 
separation.  The veteran's service personnel records reveal 
that he was awarded the Southwest Asia Service Medal.  

In April 1995, the veteran filed a claim for service 
connection for several disabilities, including multiple joint 
pain of the wrists and ankles, and right knee pain.  A June 
1995 VA general medical examination was afforded him.  He 
reported aching of the wrists and ankles which changes with 
the weather.  He gave a history of recurrent ankle sprains 
and a left wrist fracture as a child.  Regarding his right 
knee, he stated that occasionally, it feels like it is "not 
there," but he denied any pain or prior serious knee injury.  
Objectively, the veteran had full range of motion of both 
wrists, both ankles, and the right knee.  The final 
impression was of arthralgia of the wrists and ankles, and a 
normal examination of the right knee.  

The RO considered this evidence and issued an August 1995 
rating decision denying the veteran's claims for service 
connection for a disability characterized by joint pain of 
the wrists, ankles, and right knee.  He responded with a 
timely notice of disagreement, initiating this appeal.  

VA X-rays of the veteran's wrists taken in March 1996 
revealed an unhealed fracture of the left wrist; otherwise, 
both wrists were within normal limits.  

A personal hearing at the RO was afforded the veteran in May 
1997.  He testified that he has numbness and tingling in both 
wrists, and these symptoms radiate into his hands.  Regarding 
his right knee, he said it occasionally feels unstable and 
gives way, causing him to stumble.  His ankles give him pain, 
especially with motion.  However, he has had no loss of 
sensation or numbness of the feet.  The RO considered the 
veteran's testimony and issued an August 1997 rating decision 
continuing the prior denial of service connection for 
disabilities characterized by joint pain of the ankles, 
wrists, and right knee.  

The veteran's appeal was first received at the Board in 
December 1997.  His accredited representative filed a 
December 1997 informal hearing presentation in which he 
asserted the veteran's multiple joint pain was potentially 
related to an undiagnosed illness resulting from military 
service in the Persian Gulf.  Based on this allegation, the 
Board issued an April 1998 remand for consideration of the 
veteran's claims under the laws and regulations applicable to 
disabilities resulting from Persian Gulf service.  

A new VA general medical examination was afforded the veteran 
in May 1998.  He reported to the medical examiner that his 
joint pain of the wrists, ankles, and right knee pre-dates 
his Persian Gulf service; he experienced pain in each of 
these joints prior to his deployment in the Persian Gulf, and 
"had no new symptoms after his experience in the Persian 
Gulf."  He related no specific traumatic injuries to his 
ankles or knee, and stated these joints give him throbbing 
pain which occasionally awakens him at night.  He has, 
however, sprained his ankles on several occasions.  
Currently, prolonged weight-bearing and cold, damp weather 
also increase his joint pain of the lower extremities.  He 
has wrist pain which follows lengthy work at computer 
keyboards.  He also repeated his remote history of a left 
wrist fracture, non-united, which was confirmed by X-ray.  
Objectively, he had full range of motion of the right knee, 
ankles, and wrists.  X-rays of the right wrists revealed no 
acute osseous or joint abnormalities of the wrist.  X-ray 
examination of the left wrist revealed an old non-united 
avulsion fracture of the ulnar styloid process.  No 
abnormalities were noted upon X-ray evaluation of the ankles 
and right knee.  The final assessment included a diagnosis of 
an avulsed fracture fragment in the left wrist, and 
arthralgia, not otherwise specified.  

Another VA general medical examination was afforded the 
veteran in November 1998.  Regarding his reported joint pain, 
he repeated his prior assertions that these pains began prior 
to his deployment in the Persian Gulf, and are not related to 
his duty there.  Rather, he stated that numerous falls in 
service, caused by moving about on dark and crowded naval 
vessels, have resulted in a series of chronic disabilities 
characterized by joint pain of the ankles and wrists.  He 
also played sports during service, and sprained his left 
ankle on several occasions.  Objective evaluation revealed no 
joint abnormalities.  His joints were without effusion or 
swelling.  Range of motion testing of the lower extremities 
was all within normal limits, but some pain with motion was 
reported by the veteran.  Mild crepitus of the right knee was 
observed.  Range of motion testing of the upper extremities 
revealed full range of motion, without pain or hesitation.  
Strength was within normal limits for both wrists, and no 
loss of sensation, coordination, or fine movement was noted.  
No neurological deficits were noted in the ankles, wrists, or 
right knee.  X-rays of the ankles and right knee were all 
within normal limits.  However, X-rays of the wrists revealed 
benign cystic changes in the vicinity of the carpal bones, as 
well as an avulsion fracture of the left wrist.  The final 
assessment was of a remote history of a left wrist fracture 
prior to service, recurrent sprains of the left ankle, per 
patient report, arthralgia of the wrists, benign cysts of the 
bones of the hands, and right knee instability, intermittent.  

Following the November 1998 VA medical examination, the 
veteran's appeal was returned to the Board.  In a May 1999 
action, the Board remanded the appeal for consideration by 
the agency of original jurisdiction of all evidence of 
record.  The RO continued the prior denials, and returned the 
claim to the Board.  

Analysis

The veteran seeks service connection for disabilities 
characterized by joint pain of the ankles, wrists, and right 
knee.  Service connection will be awarded for any current 
disability resulting from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  Certain 
statutorily enumerated disorders, including arthritis and 
organic diseases of the nervous system, may be presumed to 
have been incurred in service if they manifest to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1112, 1113 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1999).  As with all benefit 
claims, when an approximate balance exists between the 
positive and negative evidence regarding the matter at issue, 
the benefit of the doubt shall be granted the claimant.  
38 U.S.C.A. § 5107(b) (West 1991).  

However, the preliminary requirement for establishing 
entitlement to any VA benefit is that the applicant submit a 
claim which is sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The U. S. Court of 
Appeals for Veterans Claims (Court) has defined a well-
grounded claim as "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Such a claim 
need not be conclusive, but only possible, to satisfy the 
initial burden of § 5107.  Id.  

Case law promulgated by the Court has resulted in what is in 
effect a three pronged test to determine whether a claim is 
well grounded.  There must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the injury or disease in service and 
the current disability (medical evidence).  See Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); Grottveit v. Brown, 5 Vet. 
App. 92 (1993); Grivois v. Brown, 6 Vet. App. 136 (1994); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  To be well 
grounded, a claim must be supported by evidence that suggests 
more than a purely speculative basis for an award of 
benefits; evidence is required, not just allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  

The veteran's representative has argued that the veteran's 
disability characterized by pain of multiple joints results 
from his service in the Persian Gulf theater.  Compensation 
will be awarded to any veteran who served in the Southwest 
Asia theater of operations during the Persian Gulf War and 
during such service or within a specified time period 
thereafter exhibited objective indications of a chronic 
disability characterized by certain symptoms, including joint 
and muscle pain, to which no known clinical diagnosis can be 
ascribed.  38 U.S.C.A. § 1117 (West 1991 & Supp 1999); 
38 C.F.R. § 3.317 (1999).  However, service connection shall 
not be established under 38 C.F.R. § 3.317 if affirmative 
evidence indicates the claimed disability was not incurred in 
the Southwest Asia theater of operations during the Persian 
Gulf War.  38 C.F.R. § 3.317(c)(1) (1999).  

In the present case, the veteran's service personnel records 
confirm that he served in the Southwest Asia theater of 
operations during the Persian Gulf War.  However, only the 
veteran's representative has argued the existence of a nexus 
between the veteran's claimed multiple joint pain and his 
service in the Persian Gulf.  Both the May 1998 and November 
1998 VA examination reports reflect the veteran's own 
statements that his joint pain of the ankles, wrists, and 
right knee all existed prior to his deployment in the Persian 
Gulf region, and are not a result of that service.  Despite 
the representative's contentions, the veteran's own repeated 
assertions that his joint pain of the ankles, wrists, and 
right knee pre-existed his service in the Southwest Asia 
theater qualifies as affirmative evidence that such 
disabilities were not incurred in the Southwest Asia theater 
of operations during the Persian Gulf War; thus, service 
connection for an undiagnosed disability or disabilities 
characterized by joint pain of the ankles, wrists, and right 
knee, and due to Persian Gulf service, is not warranted.  
38 C.F.R. § 3.317(c)(1) (1999).  

Nevertheless, 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are 
not the only bases upon which service connection may be 
awarded; the veteran's claim must also be considered under 
all applicable laws and regulations.  Such will be 
accomplished below.  

I.  Service connection - Disability of the right wrist

The veteran seeks service connection for a disability 
characterized by joint pain of the right wrist.  For the 
reasons to be discussed below, the veteran's claim is not 
well grounded, and must be denied.  

Service connection may not be granted in the absence of a 
current disability.  Rabideau v. Derwinski, 2 Vet.App. 141 
(1992).  In the present case, the veteran has been diagnosed 
with arthralgia, according to the June 1995, May 1998, and 
November 1998 VA examination reports.  Dorland's Illustrated 
Medical Dictionary defines arthralgia as "pain of a joint."  
Dorland's Illustrated Medical Dictionary 140 (28th ed. 1994).  
However, no underlying medical cause or etiology has been 
given for the veteran's arthralgia.  As such, the evidence of 
record is insufficient to establish a current disability for 
which service connection may be granted.  See Evans v. West, 
12 Vet. App. 22, 31-32 (1998).  The Court has held that 
"pain alone, without a diagnosed or underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted."  Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999).  

The veteran, in his written and oral testimony, has alleged 
that he has arthritis and/or carpal tunnel syndrome of the 
wrists due to occupational strains placed upon his wrists 
during service.  He, as a layperson, is certainly qualified 
to testify as to occupational activities in which he engaged 
while in the service, as these are easily susceptible to lay 
observation.  See Falzone v. Brown, 8 Vet. App. 398, 403 
(1995).  However, the veteran is not qualified to offer his 
own lay opinions on issues of medical diagnosis or etiology.  
See Pearlman v. West, 11 Vet. App. 443, 447 (1998) [citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992)].   In 
the absence of supporting medical evidence, the veteran's 
assertions of current diagnoses of carpal tunnel syndrome 
and/or arthritis of the right wrist are insufficient to 
establish a basis for the grant of service connection.  The 
remainder of the medical record does not reflect medical 
evidence of a current disability for which service connection 
may be awarded.  Therefore, service connection for a 
disability characterized by right wrist pain must be denied.  
 

II.  Service connection - Disability of the left wrist

The veteran seeks service connection for a disability 
characterized by joint pain of the left wrist.  

As an initial matter, the veteran's April 1974 service 
entrance examination reflects a pre-existing fracture of the 
left wrist, with no current sequela.  This evidence, 
uncontroverted by the veteran and clearly noted at the time 
of his entrance into service, precludes a subsequent 
conclusion that a left wrist disability was incurred in 
service; nevertheless, he may still be afforded service 
connection if his pre-existing disability was aggravated 
during service.  38 U.S.C.A. § 1110 (West 1991).  

Because the evidence establishes that the veteran's left 
wrist disability pre-existed service, it is necessary to 
consider whether this disability increased in severity while 
the veteran was on active duty.  38 U.S.C.A. § 1153 (West 
1991); 38 C.F.R. § 3.306 (1999).  

The veteran's service medical records are essentially 
negative for any diseases or injuries to the left wrist, and 
his 1994 service separation examination noted no left wrist 
disability at that time.  The veteran has repeatedly 
testified regarding chronic pain of the left wrist during 
service, and he is qualified to offer lay assertions of such 
easily-observable symptomatology.  See Falzone, supra.  
However, the Court has stated that temporary or intermittent 
flare-ups during service of a preexisting injury or disease 
are not sufficient to be considered aggravation unless the 
underlying condition, as contrasted to symptoms, is worsened.  
Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993) [citing Hunt 
v. Derwinski, 1 Vet. App. 292 (1991)].  A veteran's mere lay 
assertion that his pre-existing disability increased in 
severity during service does not amount to competent medical 
evidence of aggravation. McIntosh v. Brown, 4 Vet. App. 553, 
560 (1993).  The veteran has not otherwise presented medical 
evidence that the pre-existing disability itself, in contrast 
to its symptoms, underwent an increase in severity during 
service.  The service medical records are silent regarding 
any increase in the severity of the veteran's left wrist 
injury, and his post-service records merely confirm the 
presence of an old unhealed fracture of the left wrist, 
without noting any change in the degree of disability.  As a 
lay person, he is not qualified to offer his own medical 
opinion statements regarding an alleged increase in the 
severity of a pre-existing disability.  See Pearlman supra.  

In conclusion, no medical evidence has been presented that 
the veteran's pre-existing left wrist disability increased in 
severity during service.  Thus, based on the evidence of 
record, service connection for a left wrist disability is not 
warranted.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.306 
(1999).  


III. Service connection - Disability of the left ankle

The veteran seeks service connection for a disability 
characterized by joint pain of the left ankle.  For the 
reasons to be discussed below, this claim is not well 
grounded, and must be denied.  

According to the service medical records, the veteran 
sprained his left ankle on several occasions during service, 
and he reported a history of swollen or painful joints on his 
1994 service separation examination.  Various arthralgia, not 
otherwise specified, were noted.  However, no abnormalities 
of the left ankle joint were observed at that time upon 
objective examination.  Subsequent to service, when he was 
evaluated by VA examiners in June 1995, May 1998, and 
November 1998, he had full range of motion of the ankle, and 
no neurological deficits.  X-rays taken in May 1998 and 
November 1998 were all within normal limits.  Arthralgia of 
multiple joints and recurrent ankle sprains of the left 
ankle, per patient report, were the diagnoses afforded the 
veteran.  

As discussed above, arthralgia is defined as "pain of a 
joint."  Dorland's Illustrated Medical Dictionary 140 (28th 
ed. 1994).  However, no underlying medical cause or etiology 
has been given for the veteran's arthralgia of the left 
ankle.  As such, the evidence of record is insufficient to 
establish a current disability of the left ankle joint for 
which service connection may be granted.  See Evans v. West, 
12 Vet. App. 22, 31-32 (1998).  The Court has held that 
"pain alone, without a diagnosed or underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted."  Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999).  

Regarding the diagnosis of "recurrent sprains of the left 
ankle per patient report" given the veteran in November 
1998, this finding does not amount to a current disability 
for which service connection may be awarded.  As was 
explicitly noted by the VA examiner in using the phrase "per 
patient report," this diagnosis is a mere transcription of 
the veteran's reported medical history, with no indication of 
an underlying current and/or chronic disability.  The Court 
has previously held that "information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute 'competent medical 
evidence' satisfying the Grottveit requirement."  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (citing Grottveit at 93); 
see also Grover v. West, 12 Vet. App. 109, 112-13 (1999).  As 
it currently stands, a diagnosis of recurrent left ankle 
sprains does not indicate either a chronic condition, as 
opposed to a series of acute and transitory in-service 
injuries, or even a current disability.  

The veteran, in his written and oral testimony, has alleged 
that he has arthritis of the left ankle.  He, as a layperson, 
is not qualified to offer his own lay opinions on medical 
diagnosis or etiology.  See Pearlman supra.   In the absence 
of supporting medical evidence, the veteran's assertions of a 
current diagnosis of arthritis of the left ankle are 
insufficient to well ground his claim.  The remainder of the 
evidence of record does not reflect a current left ankle 
disability for service connection may be awarded.  

In summary, the veteran has not submitted evidence of a 
current disability of the left ankle for which service 
connection may be awarded.  In the absence of a current 
disability, the claim for service connection for a left ankle 
disability must be denied.
  

IV. Service connection - Disability of the right ankle

The veteran seeks service connection for a disability 
characterized by joint pain of the right ankle.  For the 
reasons to be discussed below, this claim is not well 
grounded, and must be denied.  

Among the requirements of a well grounded claim, listed 
above, is the requirement of a current disability.  Caluza, 
supra.  In the present case, the veteran has been diagnosed 
with arthralgia of the ankle joints, according to the June 
1995, May 1998, and November 1998 VA examination reports.  
Arthralgia is defined as "pain of a joint."  Dorland's 
Illustrated Medical Dictionary 140 (28th ed. 1994).  However, 
no underlying medical cause or etiology has been given for 
the veteran's arthralgia.  1998 VA X-rays of the veteran's 
right ankle demonstrated no abnormalities of the joint, and 
aside from the diagnosis of arthralgia, no other disability 
of the right ankle has been diagnosed.  

While his service medical records do demonstrate a right 
ankle injury, sufficiently severe to require casting of the 
joint at the time, which was incurred in service, no medical 
evidence has been presented of any chronic residuals of this 
or any other right ankle injury.  The 1994 service separation 
and post-service medical records are silent as to any current 
residuals of the veteran's in-service right ankle injury.  As 
such, the evidence of record is insufficient to establish a 
current disability for which service connection may be 
granted.  See Evans v. West, 12 Vet. App. 22, 31-32 (1998).  
The Court has held that "pain alone, without a diagnosed or 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).  

The veteran, in his written and oral testimony, has alleged 
that he has arthritis of the right ankle.  He, as a 
layperson, is not qualified to offer his own lay opinions on 
medical diagnosis or etiology.  See Pearlman supra.   In the 
absence of supporting medical evidence, the veteran's 
assertions of a current diagnosis of arthritis of the right 
ankle are insufficient to establish a basis for the grant of 
service connection.  Therefore, the claim must be denied.
  

V. Service connection - Disability of the right knee

The veteran seeks service connection for a right knee 
disability.  For the reasons to be discussed below, this 
claim is not well grounded, and must be denied.  

According to the service medical records, the veteran injured 
his right knee in 1979 while on active military service.  A 
tibia tuberosity strain was diagnosed at the time, and he was 
afforded rest and told to ice the affected area.  By the time 
of his 1994 service separation examination, no abnormalities 
of the right knee were noted upon objective examination, 
although the veteran did report a history of unspecified 
joint pain.  By the time of his post-service June 1995 VA 
medical examination, the veteran's right knee was normal, 
according to the medical examiner.  VA medical examinations 
performed in 1998 revealed only arthralgia of multiple joints 
and intermittent instability of the right knee.  As has been 
noted above, arthralgia and joint instability, in the absence 
of underlying pathology, are not current disabilities for 
which service connection may be awarded.  See Sanchez-
Benitez, supra.  

The record does not include sufficient evidence to 
demonstrate a nexus between a current disability and a 
disease or injury in service.  The veteran has himself 
alleged a connection between various in-service injuries to 
his right knee and a current disability, but as a layperson, 
he is not qualified to offer his own medical opinion 
statements with which to well grounded his claim.  See 
Pearlman, supra.  

In conclusion, the claim for service connection for a right 
knee disability must be denied.  


ORDER

1.  Service connection for a right wrist disability is 
denied.  

2.  Service connection for a left wrist disability is denied.  

3.  Service connection for a left ankle disability is denied.  

4.  Service connection for a right ankle disability is 
denied.  

5.  Service connection for a right knee disability is denied.  




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

